Citation Nr: 1037772	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-20 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected tinnitus, currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased initial disability rating for a 
service-connected bilateral hearing loss disability, currently 
evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and B.S.



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2007 rating 
decision, by the Huntington, West Virginia Regional Office (RO).

In March 2010, a Board hearing was held in Washington, D.C., 
before the undersigned.  A transcript of that proceeding has been 
associated with the claims folder.

The Board observes that the Court of Appeals for Veterans Claims 
(Court) has recently held that a claim for a total disability 
rating due to individual unemployability due to service-connected 
disabilities (TDIU) can be inferred as a part of the original 
claim for a higher initial rating in certain circumstances.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the 
present case, the RO considered a formal claim for TDIU and 
denied such a rating in a September 2009 rating decision.  
Moreover, at his subsequent hearing before the Board, the Veteran 
noted that he had retired from his job the previous year when the 
plant at which he worked closed.  

The record does not reflect that the Veteran expressed 
disagreement with the rating decision.  Accordingly, that issue 
is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Nothing in Rice suggests that the finality of the 2009 
rating decision can be overcome by subsequent allegations that 
the Veteran is entitled to a total rating (that is - by a 
subsequent informal TDIU claim).  In any event, the evidence 
since the September 2009 rating decision does not show, and the 
Veteran has not asserted, that he is unemployable because of his 
service-connected tinnitus.  Accordingly, the issue of TDIU is 
not raised in this case.  

The issue of entitlement to an increased initial disability 
rating for a bilateral hearing loss disability is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent 
rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability rating 
for his service-connected tinnitus.  In the interest of clarity, 
the Board will discuss certain preliminary matters.  The issue on 
appeal will then be analyzed, and a decision rendered.



The Veterans Claims Assistance Act Of 2000

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

In the instant case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of disability ratings for tinnitus.  
As will be shown below, the Board finds that the Veteran is 
already receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the Veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that would 
aid in substantiating this claim, any deficiencies of VCAA notice 
or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in substantiating 
the claim).

Analysis

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA practice 
that only a single 10 percent evaluation is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, note 2 (2009).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United States 
Court of Appeals for Veterans Claims (Court) held that the pre-
1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral tinnitus.  

VA appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), 
the Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which limits a veteran to a single schedular disability rating 
for tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of tinnitus 
rating cases was lifted.

The maximum schedular rating available for tinnitus is 10 
percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  See 38 
U.S.C.A. § 1155 (West 2002).  As there is no legal basis upon 
which to award a higher schedular rating, or separate schedular 
ratings for tinnitus in each ear, the Veteran's appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected tinnitus is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the claim for 
higher initial evaluation for the Veteran's hearing loss 
disability must be remanded for further evidentiary development.

The Veteran was last afforded a VA examination in August 2008 as 
to his service-connected bilateral hearing loss disability.  The 
Veteran essentially contends that his service-connected 
disability has since increased in severity.  See the March 2010 
Board hearing transcript, pgs. 12, 21-22.  In particular, the 
Veteran asserts that he was informed by his private treatment 
audiologist that he is a candidate for a cochlear implant.  Id. 
at page 6.  Further, he stated that he must increase the volume 
when watching television and when listening to the radio.  Id.  
His wife further testified that he had an adjustment to his 
hearing aids since the August 2008 VA examination.  Id. at page 
12.  The Veteran's friend, B.S., also indicated that the 
Veteran's hearing has worsened since 2009, specifically noting 
that the Veteran must now sit on the side which has better 
hearing in order to hear others properly, and that having a 
conversation with him has become more difficult.  Id. at pgs. 17-
18.  

Accordingly, the Board finds that a contemporaneous VA 
audiological examination is warranted.  See Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in particular 
where it is contended that a service-connected disability has 
become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) 
[a veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for his hearing loss 
disability since active service including 
the audiologist that informed him that he 
was a candidate for a cochlear implant.  
After securing the necessary release, the 
RO should obtain these records.

2.  Thereafter, the RO should arrange for 
an audiological examination of the Veteran 
to determine the extent and severity of his 
service-connected bilateral hearing loss 
disability.  The examiner is specifically 
requested to fully describe the functional 
effects caused by the Veteran's hearing 
loss disability.  The claims folder must be 
made available to the examiner.

3.  After undertaking any additional 
development deemed by it to be appropriate, 
the RO should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


